Supplement Dated February 1, 2010, To The AIM/Cigna Heritage Prospectus Issued by Connecticut General Life Insurance Company This supplement amends the prospectus for your variable annuity contract issued by Connecticut General Life Insurance Company. The following provision is added to your prospectus: WRITTEN REQUESTS AND FORMS IN GOOD ORDER.Written requests must include sufficient information and/or documentation, and be sufficiently clear, to enable us to complete your request without the need to exercise discretion on our part to carry it out. You may contact our
